A public body cannot be commanded in an article 78 proceeding to perform an act not authorized by the statute from which it derives its power. (See, e.g., Matter of Burr v. Voorhis,229 N.Y. 382, 387; Matter of Hart, 161 N.Y. 507; Matter of EconomyHolding Corp. v. Berry, 234 App. Div. 214, 217.) In this case, the defendant commission is not empowered by the applicable local law to issue a certificate of eviction upon the ground that the landlord desires to withdraw the property from the rental market (Local Laws, 1949, No. 7 of City of New York; Administrative Code of City of New York, § U41-7.0, subd. c). To grant the order sought by the landlord in this article 78 proceeding would be to require the commission to exceed its statutory powers. That may not be done.
We neither reach nor pass upon the constitutional questions advanced by appellant.
The order of the Appellate Division should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and BROMLEY, JJ., concur.
Order affirmed. *Page 208